﻿This
session of the General Assembly is being held at a time
when the world is confronted with the most serious
challenges of its history in all areas.
The Assembly has chosen Mr. Julian Hunte to
preside over our work and for my delegation it is a sign
of recognition of his qualities and competence. I would
therefore like to join my voice to those of other
distinguished heads of delegations preceding me in
conveying to him my sincere congratulations as well as
my hopes for his complete success, and we pledge to
him the support of my country to assist him in
accomplishing his task. We also wish to pay a tribute to
his predecessor, whose success was tremendous in
conducting the work of the fifty-seventh session, which
has just ended. We ask him to accept our
congratulations and our gratitude and we hope he will
continue to impart to us the benefits of his experience.
We would also like to respectfully convey our
thanks to the Secretary-General, Kofi Annan, for the
wisdom that he has shown and for his tireless efforts
which he continues to deploy, sometimes in extremely
difficult situations, so that the Organization can, as
much as possible, reach the objectives which have been
assigned to it under the terms of its Charter.
During this fifty-eighth session of the General
Assembly, we are going to commemorate the tenth
anniversary of the genocide which, in less than 100
days, from April to July 1994, in plain sight of the
entire world, claimed the lives of more than a million
Rwandans and caused the internal displacement or the
exile of thousands of others. We hope that this will be
17
 
an occasion for the General Assembly to collectively
recommit our efforts, as Governments and peoples
across the globe, so that these types of horrors never
again occur. Toward this end, we suggest that 7 April
2004 be declared, by this distinguished Assembly, as a
day to commemorate the tenth anniversary of the
Rwandan genocide.
While the advent of this sad anniversary obliges
us to recall this genocide as something we must remember
and as a sign of respect and of international solidarity, it
is not the only reason we have taken the floor here. On
the contrary, we wish to share an experience which is
very hopeful, namely the rebirth of the Rwandan nation
which, in our opinion, has been a test of stamina and of
the determination of an entire people. In fact, in the last
five months Rwanda, which in 1994 looked very much
like a failed State, courageously undertook its
reconstruction and now has experienced some
promising events, the most promising of its post-
colonial history.
Since its accession to independence in 1962, the
first pluralist presidential elections have just been held
and they took place in an atmosphere of unprecedented
peace and calm. The stunning victory of His
Excellency Paul Kagame as President of the Republic
in the vote that was held on 25 August, exactly one
month ago, is part of the democratic process set in
motion since 1999 by local elections, followed in 2001
by municipal elections and in May 2003 by the
constitutional referendum. This marks, de jure, the end
of the transitional period, begun in the aftermath of the
Rwandan tragedy in 1994.
These free and transparent elections, as well as
the legislative elections which are ongoing even now as
we speak, are not only an important step in the process
of democratization, but also and especially are
restoring Rwandans to their right and sense of pride at
being able to make and write their own history, a
history, which has turned its back forever on genocide
and which is instituting, as critical values and objectives,
unity, peace, justice, democracy and development.
These consultations, we are reminded, are not the
result of chance, and would not have taken place nor
known as much success as the international community
has seen, had it not been for the firm will of the
Rwandan leadership and the Rwandan people to
commit themselves with determination to peace and
security of individuals and property throughout the
entire Rwandan territory; unity and reconciliation of
the Rwandan people; and good governance which, in
the end, is our policy engine and which has allowed us
to dismantle the structure of a State that was too
centralized and totalitarian and which stifled positive
initiatives, as well as the involvement of the people in
decisions concerning their own development.
We have also set up principles of accountability
and transparency at all levels of public life by creating
strong autonomous institutions to combat corruption,
nepotism and abuses of power. The success of these
initiatives can be measured today by the fact that a
recent study of the World Bank Institute has cited
Rwanda among the developing countries that are the
best managed, the best governed and not corrupt. Such
public transparency would not have been possible
without our having eradicated the culture of impunity
which had taken root in our country.
We had to take steps to completely overhaul the
classical legal system and introduce a legal system that
is participatory and traditional called Gacaca', which
is inspired by Rwandan know-how and whose major
objective is not only to punish crimes committed
during the genocide, but also, and especially, to
reconcile Rwandans.
It should also be pointed out that the 1948
Convention on the Prevention and Punishment of the
Crime of Genocide obliges the international community
to prevent, stop and punish genocide. While the
international community came up short in its obligations
under this Convention, we did greatly appreciate the
subsequent establishment of the International Criminal
Tribunal for Rwanda (ICTR), established to bring to
justice and punish the perpetrators of this crime.
Our country was particularly pleased and satisfied
with the recent decision of the Security Council to
appoint a full-time prosecutor for the ICTR in order to
improve its performance and its effectiveness. We are
of the view, however, that other reforms could still be
initiated to obtain this objective which, in our view,
would help restore human dignity.
Regionally, the political and security situation in
the Great Lakes Region in Central Africa has tangibly
improved since last year. Rwanda is pleased with the
ongoing peace process in the Democratic Republic of
the Congo, which has led to the formation of an
inclusive transitional Government and the reunification
of that country.
18
 
We are disposed to work with this new
Government, as well as with the United Nations
Organization Mission in the Democratic Republic of
the Congo (MONUC), to achieve disarmament,
demobilization and effective repatriation, as called for
in the Agreements of Lusaka and Pretoria, of the ex-
FAR and the Interahamwe militia, whose belligerent
activities are at the heart of the two regrettable clashes
between our two countries.
With respect to the situation in Burundi, this
requires more attention on the part of the international
community. Rwanda, at this point, is calling on all the
parties to consider the best interests of the Burundians
and to join with the ongoing peace initiatives supported
by countries in the region so that we can put an end to
the unspeakable suffering of the Burundian population.
This being the case, at a time when these different
African peace initiatives are beginning to take form, it
is time to call on the international community to
accompany them and support organizing an
international conference for peace, security and
development in the Great Lakes region. This
conference would hopefully produce a kind of Marshall
Plan for the development of the region.
Elsewhere in Africa and throughout the world,
Rwanda condemns the fact that conflicts, often
conflicts that have been going on for some years,
continue to claim many human lives and deflect
enormous financial and material resources that could
be allocated to developmental projects.
We are of the view, however, that these conflicts
will not disappear on their own, unless we pay
attention to them and unless we attack the root causes
of these conflicts and, in particular, unless we put into
place effective and appropriate mechanisms to prevent,
manage and resolve these conflicts.
Indeed, we must all work together, resolutely, to
promote dialogue in good faith, solidarity among nations,
non-exclusion, the human dimension, international law
and diplomatic activities as a means worthy of the
individual and of nations to resolve their differences.
The point concerning United Nations reform is on
the agenda of our Organization and has been for
several years, although we have never been able to
agree on the scope and content of the necessary
reforms. That the United Nations needs to be reformed
is without doubt. In fact, as the United Nations
Secretary-General indicated, when the stakes change,
we must adapt our responses to them.
It is certain that the challenges facing the
international community today are different from those
they faced from the 1940s to the 1980s. Rwanda is also
convinced, therefore, that the institutions, the
structures and the working methods of the United
Nations, which have been adopted over the years must
be adjusted and fine-tuned to the realities of the day.
Would it not be fair, for example, in a world
which has fundamentally changed, that we question the
membership and the decision-making methods in the
Security Council? At a time when we are requiring all
nations to have democratic governance, is it not
legitimate to require the Security Council itself to be
more representative and more democratic in its
methods of work?
Rwanda supports the proposal submitted by other
Member States to increase the number of members of
the Security Council to better reflect regional realities
and therefore to allow a better representation of
developing countries. Nevertheless, in order to do that,
we must bear in mind the fact that the Security Council
has been placed as a body under the General Assembly
and that its enlargement can in no way compromise
that order.
We must therefore better reorganize the United
Nations so that it can achieve the goals of ensuring
peace and security among nations, developing more
equitable international relations in the areas of
cooperation and friendly ties and inspiring and
guaranteeing the international order and international
law. In doing so we must ask ourselves why the United
Nations has been unable to respond collectively and
effectively to such recent crises and tragedies as the
1994 Rwandan genocide and the situation in Iraq. Why
has the United Nations been unable to prevent or stop
various crises throughout the world or to fulfil its
primary mission of ensuring peaceful co-existence among
nations? Why has the United Nations been unable to be an
effective and efficient catalyst for harmonious political,
social and economic development in all nations? We
believe that the answer to all of those questions, and
many others, will determine the nature and scope of the
reforms to be undertaken. In that regard, we welcome
the Secretary-General's decision to establish a high-
level panel to address the question of reform and to
make proposals to the General Assembly.
19
 
As I said at the beginning of my statement, the
major challenges in the world today include poverty;
poor governance; economic, political and social
injustice   which give rise to many internal conflicts
  international terrorism; globalization and the
HIV/AIDS pandemic and other widespread diseases.
Those challenges cannot be successfully addressed
without greater and more effective cooperation on the
part of all countries. Nevertheless, the development
goals for the new millennium, the New Partnership for
Africa's Development, the current series of
negotiations in the Doha round to allow greater access
to world markets for products from developing
countries, the recent decision by the World Trade
Organization (WTO) to allow poor countries to import
low-cost basic generic medicines to combat such
illnesses as AIDS, and the various tools established by
the United Nations to combat international terrorism all
represent the beginning of collective responses to those
challenges. However, those initiatives will only bear
fruit if all nations abandon selfish reflexes, such as
those that were at the heart of the recent failure of
WTO negotiations at Cancun.
Rwanda would like to take advantage of this
forum to reiterate its steadfast determination to commit
itself and to contribute, however modestly, to address
those challenges. We are committed to working with all
the nations of the world to begin that undertaking in
our region and in our dear continent, Africa.






